Citation Nr: 1451351	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-32 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for obstructive sleep apnea, including as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected status-post MCL and ACL tear of the left knee, with patellofemoral syndrome and osteoarthritis.

4.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected right knee patellofemoral syndrome.

5.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected left shoulder strain.

6.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected right shoulder strain.

7.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected residuals, status-post de Quervains release of the right wrist.

8.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected musculoskeletal strain of the thoracolumbar spine.

9.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected musculoskeletal strain of the cervical spine.

10.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected musculoskeletal strain of the left ankle.

11.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected musculoskeletal strain of the right ankle.

12.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected posttraumatic stress disorder (PTSD).

13.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected left knee scars.

14.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected hiatal hernia with gastroesophageal reflux disease (GERD).

15.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected hypertension.

16.  Entitlement to an initial compensable evaluation for the service-connected deep vein thrombosis (DVT).

17.  Entitlement to an initial compensable evaluation for the service-connected irritable bowel syndrome (IBS).

18.  Entitlement to an initial compensable evaluation for the service-connected migraine headaches.

19.  Entitlement to an initial compensable evaluation for the service-connected restless leg syndrome.

20.  Entitlement to an initial compensable evaluation for the service-connected erectile dysfunction.

21.  Entitlement to an initial compensable evaluation for the service-connected hypertensive heart disease.

22.  Entitlement to an initial compensable evaluation for the service-connected diabetes mellitus.

23.  Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from May 1988 to May 2008; during his service, the Veteran received a Purple Heart and Combat Action Ribbon.  The Veteran died on August [redacted], 2012.

The appellant is the Veteran's surviving spouse, who is substituted as the appellant for purposes of adjudicating the Veteran's claims to completion.  38 U.S.C. § 5121A (allows for substitution in case of death of a claimant who dies on or after October 10, 2008). 

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO.

During the course of the appeal, in a July 2013 rating decision, the Veteran was assigned a temporary total rating, effective April 28, 2011, in accordance with the provisions of 38 C.F.R. § 4.30, for his service-connected PTSD; 10 percent disability rating was again assigned, effective on November 1, 2011. 

The Virtual VA claims file has been reviewed.  Other than the VA treatment records and opinions, considered in the July 2013 rating decisions, February 2014 Supplemental Statement of the Case (SSOC), and March 2014 SSOC, documents contained therein are duplicative of those in the paper claims file.  

Documents pertaining to the Veteran in the Veterans Benefits Management System, other than a March 2014 statement by the appellant, are duplicative of those in Virtual VA and the paper claims file.

The issues of an increased rating for the service-connected diabetes mellitus and service connection for the cause of the Veteran's death are being remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The currently demonstrated traumatic brain injury is shown as likely as not to be due to an event of the Veteran's period of active to service.

2.  The currently demonstrated obstructive sleep apnea is shown as likely as not to have had its clinical onset during the Veteran's period of active service.

3.  For the period of the appeal, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired memory, anxiety, depression, intrusive thoughts, sleep impairment, and difficulty in establishing and maintaining effective social relationships.    

4.  The status-post MCL and ACL tear of the left knee, with patellofemoral syndrome and osteoarthritis, is shown to have been manifested by painful motion, and limited motion; remaining flexion was better than 45 degrees and extension was full.

5.  The patellofemoral syndrome of the right knee is shown to have been manifested by painful motion and limited motion; remaining functional flexion was better than 45 degrees and extension was full.

6.  The left shoulder strain is not shown to have impaired functional use of the arm to shoulder level or below.

7.  The right shoulder strain is not shown to impaired functional use of the arm to shoulder level or below.

8.  The residuals, status-post de Quervains release of the right wrist, is shown to have been productive of pain without limitation of motion.  

9.  The musculoskeletal strain of the thoracolumbar spine is shown to have been manifested by pain and some spasm without abnormal gait or spinal contour; neither limitation of flexion to less than 60 degrees nor a combined range of motion less than 120 degrees is demonstrated.

10.  The musculoskeletal strain of the cervical spine is shown to have been manifested by pain, without spasm, or abnormal gait or spinal contour; neither limitation of flexion to less than 40 degrees nor a combined range of motion less than 335 degrees is demonstrated.

11.  The musculoskeletal strain of the left ankle is not shown to have been manifested by more than complaints of pain on motion.

12.  The musculoskeletal strain of the right ankle is not shown to have been manifested by more than complaints of pain on motion.

13.  The hiatal hernia with GERD is shown to have been manifested by dysphagia, reflux and nausea; neither persistently recurrent epigastric distress with pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, nor considerable impairment of health is demonstrated.

14.  For the period on appeal, the headaches is shown to have been productive of a disability picture that most closely approximated that of  prostrating attacks occurring at least once a month over the last several months.

15.  The scars of the left knee are shown to have measured 1.0 by .1 centimeters, .5 by .1 centimeters, and .5 by .5 centimeters, and to have been productive of some tenderness; none of the scars were unstable or productive of a limitation of function.

16.  The hypertension is shown to have required continuous medication for control, but was not consistently productive of diastolic pressure that was predominantly 110 or more or systolic pressure that was predominantly 200 or more.

17.  The deep vein thrombosis is shown to have been productive of pain and swelling with prolonged walking and standing, but without varicose veins or edema.

18.  The restless leg syndrome is not shown to have been manifested by moderate convulsive tic, moderate muscle disability, or moderate incomplete paralysis of the deep peroneal nerve on either side.

19.  The irritable bowel syndrome is shown to have been productive of no more than mild symptoms, with disturbance of bowel function and occasional episodes of abdominal distress.

20.  The erectile dysfunction is not shown to have been productive of an inability to have erections due to penile deformity.

21.  The hypertensive cardiovascular disease is shown to have been manifested by a workload of greater than 10 METs, with an ejection fraction of 55 percent.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, the Veteran's disability manifested by traumatic brain injury was due to disease or injury that was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  By extending the benefit of the doubt to the appellant, the Veteran's disability manifested by obstructive sleep apnea was due to disease or injury that was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  For the period of the appeal , the criteria for the assignment of a disability rating of 50 percent, but no higher, for the PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130 including Diagnostic Code 9411 (2014).

4.  The criteria for the assignment of a disability rating higher than 10 percent for the status-post MCL and ACL tears of the left knee, with patellofemoral syndrome and osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5019, 5260 (2014).

5.  The criteria for the assignment of a disability rating higher than 10 percent for the patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5019, 5260 (2014).

6.  The criteria for the assignment of a disability rating in excess of 10 percent for the left shoulder strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5019, 5201 (2014).

7.  The criteria for the assignment of a disability rating in excess of 10 percent for the right shoulder strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5019, 5201 (2014).

8.  The criteria for the assignment of a disability rating in excess of 10 percent for the residuals, status-post de Quervains release of the right wrist, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5014, 5215 (2014).

9.  The criteria for the assignment of a disability rating in excess of 10 percent for the musculoskeletal strain of the thoracolumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5237 (2014).

10.  The criteria for the assignment of a disability rating in excess of 10 percent for the musculoskeletal strain of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5237 (2014).

11.  The criteria for the assignment of a disability rating in excess of 10 percent for the musculoskeletal strain of the left ankle are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5019, 5271 (2013).

12.  The criteria for a disability rating in excess of 10 percent for the musculoskeletal strain of the right ankle are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5019, 5271 (2014).

13.  The criteria for the assignment of a rating higher than 10 percent for the hiatal hernia with GERD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.113, 4.114 including Diagnostic Code 7346 (2014).

14.  The criteria for the assignment of an initial disability rating of 30 percent for the headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a including Diagnostic Code 8100 (2014).

15.  The criteria for the assignment of a rating higher than 10 percent for the scars of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118 including Diagnostic Code 7801-7805 (2008).

16.  The criteria for the assignment of a disability evaluation in excess of 10 percent for the hypertension have not been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104 including Diagnostic Code 7101 (2014).

17.  The criteria for the assignment of an initial 10 percent rating for the deep vein thrombosis, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104 including Diagnostic Code 7121 (2014).

18.  The criteria for the assignment of an initial compensable evaluation for the restless leg syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124(a) including Diagnostic Code 8103 (2014).

19.  The criteria for the assignment of an initial compensable evaluation for the irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114 including Diagnostic Code 7319 (2014).

20.  The criteria for the assignment of a compensable disability evaluation for the erectile dysfunction have not been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 34.1, 4.3, 4.7, 4.115a, 4.115b including Diagnostic Code 7522 (2014).

21.  The criteria for the assignment of an initial compensable disability evaluation for the hypertensive cardiovascular disease have not been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104 including Diagnostic Code 7007 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in November 2007, January 2009, February 2011, and August 2011, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims of service connection and increased ratings, as well the legal criteria for establishing entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal was decided after the issuance of the initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own lay statements offered in support of his claims; to the extent that the appellant has been substituted for the Veteran, her lay statements were also considered.  

The Veteran was afforded VA examinations in December 2007, and VA medical opinions were obtained in July 2013.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

An opinion was provided by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the entire record.  

Additionally, in this regard, the appellant does not assert that the examinations are inadequate to decide the claims being adjudicated herein, so the examinations are found to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's and appellant's statements, as well as the medical evidence gathered in connection with the Veteran's claims and statements and concludes that there is no outstanding evidence with respect to the Veteran's claims.    

For these reasons, the Board finds that the VCAA duties to notify and assist the Veteran have been met in this case.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  

The Board notes that the Veteran had active service during a period of war.  The Veteran engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are applicable.



Traumatic Brain Injury

The Board finds that the evidence of record demonstrates that service connection for a traumatic brain injury is warranted.  Here, there is positive and negative evidence.  The December 2007 VA examination found that the Veteran did not show evidence of a traumatic brain injury.  

However, the VA examiner found that the Veteran's now service-connected migraine headaches that were related to a head injury.  Subsequent VA treatment records show that the Veteran had blast injury during service, and a head injury prior to his deployment; the examining provider noted that the Veteran had a traumatic brain injury.  Additionally, these records showed that the Veteran experienced confusion, slurred speech, and seizure-like activity; the assessment was that of traumatic brain injury.

For the foregoing reasons, the evidence establishes that a traumatic brain injury as likely as not is related to  service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In resolving all reasonable doubt in the appellant's favor, service connection is warranted.  


Sleep Apnea 

The Board also finds that the evidence of record demonstrates service connection for obstructive sleep apnea is warranted.  Here, there is positive and negative evidence.  A July 2013 VA medical opinion reviewed a September 2007 sleep study that did not provide findings consistent with a diagnosis of sleep apnea.  

However, the evidence includes a subsequent sleep study in July 2010, which was not reviewed by the VA examiner; according to this report the Veteran had severe obstructive sleep apnea syndrome.  

Furthermore, the Board finds the Veteran's report of an in-service onset and current complaints of obstructive sleep apnea to be credible.  Based on a review of the entire record, the Veteran is shown as likely as not to suffer from sleep apnea that had its clinical onset during service.  

In resolving all reasonable doubt in the appellant's favor , service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, as will be discussed, the disabilities have not materially changed and uniform evaluations are warranted. 

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.


Right and Left Knees, Right and Left Shoulder, Right and Left Ankles, Right Wrist

The Veteran's right and left knee disorders, right and left shoulder disorders, and right and left ankles are individually rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5019.  His right wrist is also rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5024.  See 38 C.F.R. § 4.20 . 

In this case, documents of record establish that the Veteran is right handed; the Veteran reported that his dominant hand is his right hand at the December 2007 VA examinations.  See 38 C.F.R. § 4.69 (2013). 

Diagnostic Code 5019 (bursitis) and Diagnostic Code 5024 (tenosynovitis) state that these disabilities are to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Under DC 5003, degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.

Under DC 5003, a 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a , DC 5003.  However, it is not for application here, as the Veteran did not report any incapacitating exacerbations regarding any of the aforementioned joints at his December 2007 VA examination.


Shoulders 

The appropriate diagnostic code for the shoulder is Diagnostic Code 5201, which provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder; and limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder.  38 C.F.R. § 4.71a.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  
38 C.F.R. § 4.71, Plate I (2013). 

After a review of the lay and medical evidence, the Board finds that the Veteran's disability picture more nearly approximated his current 10 percent disability rating for each shoulder.  

The evidence shows that, throughout the rating period on appeal, the Veteran did not have nonunion of the clavicle with loose movement or dislocation of the clavicle.  

The December 2007 VA examination showed a full range of motion, with pain at 170 degrees flexion and 80 degrees external and internal rotation.   Likewise, at the December 2007 VA examination, the Veteran did not experience weakness, fatigue, deformity, or incoordination.  The Veteran reported having pain, but there was no there was no tenderness.  X-ray studies were normal.  Furthermore, the available VA treatment records for the period on appeal do not show any treatment for either shoulder, other than complaints of pain. 

Here, the lay and medical evidence are very similar.  The Board finds that the Veteran provided credible reports of pain and limitation of motion.  However, even the credible lay evidence establishes that he retained functional use above the shoulder level.  The fact that he had pain or increasing pain does not warrant a higher evaluation unless that pain actually limits motion or functional use. 

The evidence also shows the Veteran did not have ankylosis of the scapulohumeral articulation or nonunion, fibrous union, or loss of the head of the humerus.  

Likewise, the Veteran did not have nonunion or dislocation of clavicle or scapula.  As such, the Board is precluded from assigning a disability rating in excess of 10 percent for each shoulder under Diagnostic Codes 5200, 5202, or 5203.

The Board has also considered whether he had additional functional loss - beyond that objectively shown - due to his pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202   (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

However, the fact that the Veteran experienced pain, even if experienced throughout the range of motion, does not by itself warrant a higher rating under the diagnostic codes providing ratings for limitation of motion.  The December 2007 VA examiners noted that joint function of the right and left shoulders was not additionally limited, after repetitive use, by fatigue, weakness, lack of endurance, or incoordination, despite complaints of pain.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms did not result in additional functional limitation to a degree that would support a rating in excess of the current, 10 percent disability rating for each shoulder.


Knees  

The appropriate diagnostic codes for the knee joint are DCs 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively.  VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  

A 10 percent disability evaluation is warranted for slight recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a , Diagnostic Code 5257.  

A 20 percent disability evaluation is warranted for moderate recurrent subluxation or lateral instability of the knee.  Id.  

For a 30 percent disability evaluation, there must be severe knee impairment, with recurrent subluxation or lateral instability.  Id.  

Here, there is no evidence of instability of either knee upon testing, to warrant a separate rating under Diagnostic Code 5257.  

The Veteran was assigned a 10 percent evaluation for each knee on the basis of pathology and painful limited motion.  The current evaluations contemplate periarticular pathology productive of painful motion.  The evaluation is also consistent with limitation of flexion to 45 degrees.  

In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees (Diagnostic Code 5260).  See 38 C.F.R. § 4.7 (2013).  Separate evaluations may be assigned for compensable limitation of extension or instability/subluxation.   The Board observes that the Veteran had pain on motion; however, he had flexion to 140 degrees, bilaterally, at the December 2007 VA examination.  

The Board accepts the lay evidence that the Veteran experienced pain; pain was shown on examination.  Similarly, the Board accepts the evidence that he has limitation of flexion impacted by pain.  

However, such evidence does not establish that flexion was functionally or actually limited to less than 45 degrees due to any factor.  DeLuca.  Such evidence establishes that he is no more than 10 percent disabled for each knee based upon limited motion.  In essence, the Veteran has pathology of each knee which results in pain and some limitation of flexion.  However, the remaining functional flexion is better than 45 degrees.  Such manifestations do not warrant an evaluation in excess of 10 percent for each knee.

Regarding the other plane of motion (extension), the December 2007 VA examination disclosed that the Veteran had full extension, to 0 degrees, for each knee.  Thus, the Veteran is not entitled to separate evaluations for limited extension, as he does not have compensable limitation of extension of either knee.  

There is no indication that he had additional functional impairment for either knee, above and beyond the 10-percent level, for the right and left knees, which would support a higher rating for either knee disability for the rating period on appeal.  

In this regard, the Board points out that the Veteran's VA examination report and treatment records were negative for objective evidence of incoordination, weakness, or abnormal movement.  See DeLuca, supra.  

Although the Veteran reported additional limitation during weekly flare-ups of pain, the extent of such limitation was not shown upon examination.  Here, neither the medical nor lay evidence suggests that his limitation approximated 30 degrees of flexion.  See DeLuca, citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  As a result, the 10 percent rating for each knee adequately compensates him for the extent of his impairment.

Additionally, the Board has considered the claims for increased ratings for the entire rating period on appeal under several other diagnostic codes used to evaluate the knee.  There is no evidence of ankylosis of either knee joint or any impairment of the tibia or fibula of the either the right or left leg to warrant consideration under either Diagnostic Code 5256 or 5262.  

Under Diagnostic Code 5258, a 20 percent evaluation is for assignment where there is dislocation of the semilunar cartilage with episodes of "locking," pain, and effusion into the joint; however, there is no evidence of dislocated semilunar cartilage of either knee upon examination.


Ankles 

The appropriate diagnostic code for the ankle joint is DC 5271.  Under Diagnostic Code 5271, a 10 percent disability evaluation is assigned where there is moderate limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

A 20 percent disability evaluation is warranted where there is marked limitation of the ankle.  Id.

Upon reviewing the rating criteria in relation to the evidence for consideration, the Board finds that the Veteran's disability picture does not meet the criteria for a rating in excess of his current 10 percent for either ankle.  

The evidence of record does not show that the Veteran had marked limitation of motion of either ankle.  VA's regulations define full range of motion for the ankles as zero (0) to 20 degrees dorsiflexion and zero (0) to 45 degrees plantar flexion.  See 38 C.F.R. § 4.71, Plate II.  

At the December 2007 VA examination, the Veteran had range of motion of the right ankle to 45 degrees in plantar flexion and 20 degrees in dorsiflexion.  Even with pain upon repetitive testing, he still retained the majority of normal range of motion.  

Therefore, even the lowest range of motion findings would only indicate a mild to moderate loss of motion, at best.  As noted above, the 10 percent rating contemplates a moderate limitation of motion. 

There was no ankylosis, atrophy of the muscles, or unstable ligaments of either ankle at the December 2007 VA examination.  Likewise, there is no evidence of malunion of the os calcis or astragalus, nor is there evidence of an astragalectomy.  

As such, the Veteran is not entitled to a higher rating under other potentially applicable Diagnostic Codes.  See 38 C.F.R. § 4.81a, DCs 5270, 5272-5274.   

In concluding that the Veteran is not entitled to an increased disability evaluation for the rating period on appeal, the Board has also considered whether the Veteran was entitled to a higher disability evaluation for his left and right ankles on the basis of functional loss due to pain pursuant to DeLuca.  

Although the Veteran complained of pain, the Veteran did not experience fatigue, weakness or lack of endurance.  There also was no objective indication that the Veteran's symptoms resulted in any additional functional limitation to a degree that would support a rating in excess of the current disability ratings for his ankles.


Right wrist

Diagnostic Code 5215, which provides for a 10 percent rating, for either the major or minor extremity, where there is dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm.  No higher disability rating is provided under this Code.  

However, under Diagnostic Code 5214, a 30 percent disability rating is provided for favorable ankylosis of the (major) wrist, with 20 to 30 degrees dorsiflexion.  

Under Diagnostic Code 5212, a 20 percent disability rating is available for impairment of the radius, of either the major or minor extremity, with nonunion in the upper half.  

Diagnostic Code 5213 provides for a 20 percent rating, for either the major or minor wrist, where there is loss of pronation beyond the last quarter of arc or there is bone fusion with hand fixed near the middle of the arc or moderate pronation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5212-5215. 

The Board observes that the Veteran had pain on motion as a result of his residuals, status-post de Quervains release of the right wrist; however, he had full range of motion on dorsiflexion and palmar flexion at the December 2007 VA examination.  

The clinical evidence of record does not show that the Veteran experienced loss of pronation, bone fusion with the hand fixed, moderate pronation, or impairment of the radius with nonunion in the upper half.   Likewise, the Veteran does not experience ankylosis.  

Thus, on this record, the Board finds that the residuals, status-post de Quervains release of the right wrist does not meet the criteria for the assignment of a rating higher than the currently assigned 10 percent. 

In concluding that the Veteran was not entitled to an increased disability evaluation for the rating period on appeal, the Board has also considered whether the Veteran was entitled to a higher disability evaluation for his right wrist on the basis of functional loss due to pain pursuant to DeLuca.  

Although the Veteran complained of pain, the Veteran did not experience fatigue, weakness, or lack of endurance.  

There is no objective indication that the Veteran's symptoms resulted in any additional functional limitation to a degree that would support a rating in excess of the current disability ratings for his right wrist.


Thoracolumbar Spine and Cervical Spine

The Veteran's musculoskeletal strain of the thoracolumbar spine and musculoskeletal strain of the cervical spine are each rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Thoracolumbar spine

According to the general rating formula, a 10 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.   

The Board finds that the weight of the evidence demonstrates that the musculoskeletal strain of the thoracolumbar spine does not meet the criteria for a rating in excess of 10 percent.  

The Board acknowledges that, at the December 2007 VA examination, the Veteran had flexion to 40 degrees, extension to 30 degrees, and lateral rotation to 30 degrees bilaterally.  Nevertheless, the Veteran's VA examination reports showed some spasm, without tenderness, guarding, or abnormal gait.  

The VA examination report and treatment records indicated that there was pain on motion, without weakness or atrophy; strength and reflex testing was normal.   There was no evidence of postural abnormalities or abnormalities of the musculature of the spine.  

Thus, in applying the facts to the criteria, the Veteran is entitled to a 10 percent evaluation for his service-connected musculoskeletal strain of the thoracolumbar spine for the rating period on appeal under the General Rating Formula for Diseases and Injuries of the Spine.

To the extent that the Veteran claimed that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current rating is based on the objectively demonstrated reduced motion; the VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination reports.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").  

Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms did not result in additional functional limitation to a degree that would support a rating in excess of the current, 10 percent disability rating.  

The evidence also shows that the Veteran's musculoskeletal strain of the thoracolumbar spine was not productive of incapacitating episodes for the rating period on appeal.  

The Veteran did not report, and the evidence does not demonstrate, that he experienced incapacitating episodes requiring bed rest; the Veteran's treatment records do not confirm that his treating physicians noted any incapacitating episodes or prescribed bed rest.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experienced any neurologic symptomatology.  


Cervical spine

Under 38 C.F.R. § 4.71 , Diagnostic Codes 5237 through 5243, a 10 percent evaluation is warranted for forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or spinal contour, or vertebral facture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  

A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a , Diagnostic Code 5237 for cervical strain; Diagnostic Code 5242 for degenerative arthritis of the spine; and Diagnostic Code 5243 for intervertebral disc syndrome.

The Board finds that the weight of the evidence demonstrates that the musculoskeletal strain of the cervical spine does not meet the criteria for a rating higher than  10 percent.  

The Board acknowledges that, at the December 2007 VA examination, the Veteran had flexion to 45 degrees, extension to 45 degrees, and lateral rotation to 45 degrees bilaterally, without additional functional loss on repetitive use.  

The VA examination report showed pain, without spasm, tenderness, guarding, or abnormal gait.  There was no evidence of postural abnormalities or abnormalities of the musculature of the spine.  

Thus, in applying the facts to the criteria, the Veteran was entitled to a 10 percent evaluation for his service-connected musculoskeletal strain of the cervical spine for the rating period on appeal under the General Rating Formula for Diseases and Injuries of the Spine.

To the extent that the Veteran claimed that his pain upon motion was the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current rating is based on the objectively demonstrated reduced motion; the VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination reports.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").  

Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms did not result in additional functional limitation to a degree that would support a rating higher than the current, 10 percent rating.  

The evidence also shows that the Veteran's musculoskeletal strain of the cervical spine was not productive of incapacitating episodes for the rating period on appeal.  The Veteran did not report, and the evidence does not demonstrate, that the Veteran experienced incapacitating episodes requiring bed rest; the Veteran's treatment records do not confirm that his treating physicians noted any incapacitating episodes or prescribed bed rest.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experienced any neurologic symptomatology.  


Left Knee Scars

The Veteran's scars of the left knee are assigned a 10 percent disability evaluation, pursuant to 38 C.F.R. § 4.118,  Diagnostic Code 7805.  During the pendency of the claim/appeal, the rating criteria for evaluating skin disorders, to include scars, were revised.  See 73 Fed. Reg. 54,708-12 (Sept. 23, 2008).  

The revisions apply only to Diagnostic Codes 7801-7805, and the effective date of the revisions is October 23, 2008; the revised criteria apply to all applications for benefits received by VA on or after that date.  

The Board notes that the amendment allows for a veteran to request a review of a scar disability under the revised criteria regardless of whether such Veteran's disability has increased since the last review.  Id.  No such request has been made in this case.  Therefore, the claim is evaluated using the old criteria only.

According to the former version of Diagnostic Code 7801, scars other than those of the head, face, and neck, that are deep or cause limitation of motion, are rated as 10 percent disabling if the area or areas exceed 6 square inches (39 square centimeters); a 20 percent evaluation is available if the area or areas exceeding 12 square inches (77 sq. cm.).  

Under Diagnostic Code 7804 provides for a 10 percent rating where one or two scars are unstable or painful; a 20 percent evaluation is available where three or four scars are unstable or painful.  Diagnostic Code 7805 provides for a rating based on limitation of function of the affected part.

After a review of all the evidence, the Board finds against an evaluation in excess of 10 percent for the scars of the left knee under the Diagnostic Codes 7801-7805 in effect prior to October 23, 2008 must be denied.  

The December 2007 VA examination report states that the Veteran's left knee has 3 scars:  1.0 by .1 centimeters,  .5 by .1 centimeters, and .5 by .5 centimeters.  These scars were tender, but there was no ulceration, adherence, inflammation, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture; the scars did not cause limitation of motion or otherwise cause limitation of function of the left knee joints.  

Therefore, a higher rating is not warranted under Diagnostic Code 7805.  See 38 C.F.R. §§ 4.118, Diagnostic Codes 7801-7805.

To the extent that the Veteran is competent to report his symptoms, the Board finds that the medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which his scars are being evaluated.  

The Board has considered the statements by the Veteran and accepts them as credible. Nevertheless, the Board finds that the medical evidence is more probative than any implied pleadings or lay evidence. However, neither the lay nor medical evidence suggests that the scars functionally limit the Veteran.  

As such, the Board finds the examination report to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.


Hiatal Hernia

The service-connected hiatal hernia with GERD is evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346.  

Under Diagnostic Code 7346, a 10 percent disability evaluation is assigned for two or more symptoms for the 30 percent disability evaluation for the hiatal hernia, with less severity.  

A 30 percent disability evaluation is warranted for hiatal hernia where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, which is productive of considerable impairment of health.  

A 60 percent disability evaluation requires pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severely impaired health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

The Board finds that the service-connected hiatal hernia with GERD is productive of disability picture that does not meet the criteria for a rating in excess of 10 percent.  

The December 2007 VA examination showed that the Veteran denied having substernal arm or shoulder pain, hematemesis or melena; he stated that he experienced reflux and regurgitation, with nausea and vomiting, treated with medication.  The VA examiner noted that the Veteran's weight was stable, and that the Veteran's esophagus, stomach, duodenum, and proximal small bowel were normal.  The VA treatment notes confirmed that the Veteran's symptoms were well controlled with medication.  

Therefore, on this record, an increased rating is not assignable.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.


Hypertension

The Veteran's hypertension was rated as 10 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  

According to Diagnostic Code 7101, a 10 percent disability evaluation is warranted where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or the individual has a history of diastolic pressure of 100 or more and requires continuous medication for control.  See 38 C.F.R. § 4.104, 

Diagnostic Code 7101.  

For the next higher 20 percent disability evaluation, diastolic pressure must be predominantly 110 or more or systolic pressure must be 200 or more.  A 40 percent disability evaluation requires diastolic pressure predominantly 120 or more, and a 60 percent disability evaluation requires diastolic blood pressure to be predominantly 130 or more.  Id.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence establishes that the hypertension does not meet the criteria for rating higher than the currently assigned 10 percent.  

The Veteran's hypertension has required medication for treatment, but the Veteran did not have diastolic pressure that was predominantly 110 or more, nor was the Veteran's systolic pressure predominantly 200 or more.  

At the December 2007 VA examination, the VA examiner noted that the Veteran's hypertension was controlled by continuous medication; his blood pressure was 146/110 lying down, 148/112 sitting, and 152/116.  

However, the treatment records consistently showed blood pressure well below those levels:  132/87 and 150/89 (January 2009), 140/90 (November 2009), 126/88 (July 2010), and 114/60 (December 2011).  

The VA treatment records stated that the Veteran's hypertension was controlled with medication.  Although the Veteran's diastolic blood pressure reading at the December 2007 VA examination was over 100, with medication, a review of the VA treatment records indicates that his blood pressure readings were predominantly in the range contemplated by the 10 percent disability evaluation.  

Therefore, on this record, the Veteran's symptomatology must not meet the criteria for a rating in excess of 10 percent.

In reaching this decision, the Board also considered other applicable Diagnostic Codes for his hypertension.  However, as the Veteran was already in receipt of a separate disability evaluation for hypertensive cardiovascular disease pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7007, that Code is not for application here.


DVT

The Veteran is rated for his deep vein thrombosis pursuant to Diagnostic Code 7121, as analogous to "post-phlebitic syndrome of any etiology", which is rated largely on the basis of edema.  See 38 C.F.R. § 4.104, Diagnostic Code 7121.

Under Diagnostic Code 7121, a noncompensable evaluation is assigned for asymptomatic palpable or visible varicose veins.  

A 10 percent rating applies where there is intermittent edema of the extremity or aching and fatigue in the legs after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  

A 20 percent rating applies where there is persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  

A 40 percent rating applies where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  

A 60 percent rating applies where there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  

A 100 percent rating applies where there is massive board-like edema with constant pain at rest that is attributed to the effects of varicose veins.  

A note added to this Diagnostic Code directs that these evaluations are for involvement of a single extremity; if more than one extremity is involved, evaluate each extremity separately and combine (under § 4.25), using the bilateral factor (§ 4.26), if applicable.  38 C.F.R. § 4.104.

Here, the Veteran is service connected for DVT of the left lower extremity, so no bilateral factor is applicable.

After a review of the lay and medical evidence, the Board finds that the disability picture does not meet the criteria for a rating in excess of 10 percent disability.  

As the Veteran reported his left leg DVT was manifested by pain and swelling upon prolonged walking and swelling that was relieved by elevation of his leg, the Board concludes the criteria for a 10 percent disability rating are met.  

However, based on the evidence, the Board finds that an evaluation in excess of 10 percent, to include "staged" ratings, is not warranted for any period of the appeal. 

As there is no evidence of edema or any of the other criteria as to warrant a rating in excess of 10 percent, and the Veteran reported that his symptoms were relieved by elevation of his left leg, the Board finds that a rating in excess of 10 percent for left leg DVT is not warranted.  

Accordingly, the schedular criteria for the next higher (20 percent) rating for the Veteran's left leg DVT are not met.


IBS

The Veteran currently has a noncompensable rating for his irritable bowel syndrome, pursuant to 38 C.F.R. § 4.114 , Diagnostic Code 7319. According to Code 7319, a noncompensable (0 percent) disability rating is assigned for mild irritable bowel syndrome, with disturbances of bowel function with occasional episodes of abdominal distress.  

A 10 percent disability rating is for assignment where there is moderate irritable bowel syndrome, with frequent episodes of bowel disturbance with abdominal distress.  

A 30 percent rating requires severe irritable bowel syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  See 38 C.F.R. § 4.114, Code 7319 (2013).

After a review of the evidence, the Board finds that the irritable bowel syndrome does not meet the criteria for a compensable rating.  38 C.F.R. § 4.7.  

The evidence of record indicates that the Veteran complained of anal itching, diarrhea, swelling, discharge, pain, and constipation, with occasional bloating at the December 2007 VA examination.  

However, the abdominal examination was normal; a history of hemorrhoids was noted.  Likewise, the Board observes that the VA treatment records do not show treatment for irritable bowel syndrome.  To the contrary, VA treatment records show that the Veteran experienced weight gain.  

As such, the Board finds that no more than mild irritable bowel syndrome, with occasional abdominal or bowel distress is demonstrated in this case.  Therefore, a compensable disability rating for his irritable bowel syndrome is not assignable in this case.  


Migraines

The Veteran is currently assigned a 10 percent disability rating for the service-connected migraine headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Under Diagnostic Code 8100, a 10 percent disability evaluation is assigned for prostrating attacks averaging one in 2 months over the last several months.  For the next higher 30 percent evaluation, there must be characteristic prostrating attacks occurring on average once a month over the last several months.  

For a higher, 50 percent evaluation to be warranted, there must be migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

After a review of the evidence, the Board finds that the headaches were productive of a disability picture that more closely approximated the criteria for a 30 percent disability evaluation for the entire rating period on appeal.  

At the December 2007 VA examination, the Veteran reported experiencing headaches approximately 2 times a week, that lasted for 4 hours; the Veteran reported that he took medication, but symptoms included nausea, vomiting, blurred vision, and light sensitivity.  

The Board finds that the Veteran's symptoms due to his headaches were relatively consistent and that the 30 percent evaluation takes into account the frequency and severity of the Veteran's headaches for the entire rating period.  

Throughout the rating period, the headaches were shown to have been manifested by no more than characteristic prostrating attacks occurring on an average of once a week over the last several months.  

The evidence also showed that the Veteran did not experience very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; rather the Veteran was working full-time.   

In conclusion, the evidence of record reveals manifestations consistent with a 30 percent evaluation, but no more, for the entire rating period on appeal, for headaches.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Restless Leg Syndrome

The Veteran was rated as noncompensable for his restless leg syndrome pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8103.  See 38 C.F.R. § 4.20.

Under Diagnostic Code 8103, which is for convulsive tic, a noncompensable rating is warranted for mild convulsive tic, a 10 percent rating is warranted for moderate convulsive tic, and a 30 percent rating is warranted for severe convulsive tic. 

The Veteran's restless leg syndrome was nearly asymptomatic throughout the entire appeals period.  

The December 2007 VA examination noted that the Veteran reported tingling, numbness, pain, and cramping, relieved by medication.  Nonetheless, examination of the lower extremities was normal.  Neurological evaluation showed that sensory and motor examinations were normal, and reflexes were 2+; peripheral nerves were normal.

Thus, on this record, the medical evidence of record does not provide a basis for a compensable rating of either lower extremity; there was no demonstration of symptoms equivalent to a moderate convulsive tic.


Erectile Dysfunction

The Veteran is currently assigned a noncompensable disability rating for his erectile dysfunction, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7527.  See 38 C.F.R. § 4.20.  This code states that penis deformity with loss of erectile power is rated as 20 percent disabling.  This code also states that atrophy of the testis is rated as noncompensable for one and 20 percent for two; removal of the testis is rated as noncompensable for one, and 30 percent for two.  See 38 C.F.R. § 4.115b , Diagnostic Code 7522. 

Upon reviewing these rating criteria in relation to the relevant medical evidence, the Board finds that the overall disability picture, throughout the entire rating period on appeal, does not meet the criteria for a compensable rating in this case.   

The Board acknowledges that the Veteran reported at his December 2007 VA examination that he did not have adequate erections; however, the genital examination was normal.  

There is no indication of treatment for erectile dysfunction in his VA treatment records, or that the Veteran required medication for his erectile dysfunction.  

Consequently, there is no objective clinical indication he had the type and extent of symptoms required for a higher, compensable rating.


Hypertensive Heart Disease

The Veteran's hypertensive heart disease is currently rated as 0 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7007.  According to Diagnostic Code 7007, a 10 percent disability evaluation is warranted where there is a workload of greater than 7 METS, but not greater than 10 METS, which results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  

A 30 percent disability evaluation is warranted where there is a workload of greater than 5 METS, but not greater than 7 METS, which results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  

A 60 percent disability evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent disability evaluation is warranted where there is chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7007.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that compensable rating is not assignment in this case.  

The Veteran did not have acute congestive heart failure, a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  

The Veteran did not take continuous medication for heart disease, except for his hypertension; however, the Veteran was already in receipt of a separate 10 percent disability evaluation for his hypertension.  

To the contrary, the December 2007 VA examination report shows that the Veteran did not have any evidence of hypertensive heart disease; other than a non-specific ST-T abnormality, his ECG was normal.  A July 2007 echocardiogram showed an ejection fraction of 55 percent.  

Subsequent and VA treatment records do not show any episodes of acute congestive heart failure or syncope.  

The Board acknowledges the Veteran's complaints of episodes of fatigue, dizziness, and shortness of breath.  However,  the weight of the evidence is against a compensable rating for hypertensive heart disease.  


PTSD

The service-connected PTSD is evaluated as 10 percent disabling for the rating period prior to April 28, 2011 and since November 1, 2011 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 10 percent disability is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  

After reviewing all the evidence, the Board finds that the service-connected PTSD is productive of a disability picture that more  closely resembles the criteria for a 50 percent disability evaluation, but no higher, for the period of the appeal in this case.  

The Board finds that the service-connected psychiatric symptoms were relatively consistent, and that the 50 percent evaluation takes into account the Veteran's social and occupational impairment for the entire rating period.  

Throughout the rating period, the service-connected PTSD was characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, depression, irritability, intrusive thoughts, sleep impairment, and difficulty in establishing and maintaining effective social relationships.    

The Board acknowledges that the Veteran did not experience panic attacks or have symptoms such as obsessional rituals, impaired impulse control, delusions or hallucinations, spatial disorientation, or illogical speech or thought processes as a result of his PTSD; however, he was shown to have been alert, oriented, and cooperative upon examination, and his depression and anxiety did not prevent him from functioning independently.  

The December 2007 VA examiner and his VA treatment records indicate that the Veteran had no more than moderate PTSD symptoms that interfered with occupational functioning and social relationships for the Veteran, but did not cause such social and occupational impairment as to render him deficient in most areas.  

The VA examiner assigned a GAF score of 60; VA treatment records showed GAF scores from 45 to 55.  The Board notes that the Veteran's GAF scores are consistent with the symptomatology shown in contemporaneous treatment records.  

The GAF scores of the VA examiners take into account all of the medical evidence of record, lay and objective, for the period on appeal, such that a fuller picture of the nature and history of the Veteran's PTSD is provided.  See 38 C.F.R. § 4.2 (2013).  

A GAF score is probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The Board acknowledges that the Veteran complained of complained of having nightmares, anger, irritability, hypervigilance, anxiety, and depression at his VA examination and in seeking treatment.  

However, the current 50 percent disability evaluation accounts for the Veteran's moderate social and occupational impairment, as caused by these symptoms.

In this regard, the Board finds that the criteria for a disability rating of 70 percent have not been met or more nearly approximated for any part of the period of the appeal.  

The evidence does not show that the Veteran experienced occupational and social impairment with deficiencies in most areas, and had not experienced symptoms such as obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, or spatial disorientation, as contemplated by a 70 percent disability rating under Diagnostic Code 9411.  

At the December 2007 VA examinations, the Veteran had depression and anxiety, but did not have suicidal or homicidal ideation, delusions or hallucinations, or impaired thought processes.  

The Board acknowledges that his VA treatment notes reflected that the Veteran experienced suicidal ideation, but points out that the Veteran attributed these ideations to financial stressors and sought treatment; after such treatment, he reported that he no longer had such ideation.

Likewise, the Veteran had appropriate speech and behavior, without impairment of his insight and judgment; his hygiene was consistently good.  

The VA providers and examiner also note the Veteran's symptoms, such as irritability, anger, difficulty concentrating, anxiety, and depression; however, the Board reiterates that those symptoms are nearly the same as those listed in the criteria for a 50 percent rating and the examiners' characterization of these symptoms were indicative of at most moderate impairment caused by the disorder.  

Moreover, there was no specific indication to the contrary in the Veteran's written statements.   

The Board finds that the Veteran consistently had symptoms of anxiety and depression, sleep impairment, and difficulty concentrating; there is no evidence of ritualistic or obsessive behavior, hallucinations, delusions, suicidal or homicidal ideation, or impaired speech or thought processes.  

Consequently, the weight of the evidence is against a rating higher than 50 percent for PTSD.  For these reasons, the Board finds that the Veteran is not entitled to an initial disability evaluation in excess of 50 percent.  38 C.F.R. §§ 4.3, 4.7. 


Extraschedular Considerations 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's service-connected disabilities were fully contemplated by the applicable rating criteria.  As shown, the criteria include symptoms that are addressed in the VA examination reports and treatment records and provide the basis for the disability ratings that were assigned.  

In any event, the evidence does not reflect that there was marked interference with employment, frequent hospitalization, or that the Veteran's symptoms otherwise rendered impractical the application of the regular schedular standards.  

Therefore, referral for consideration of extraschedular ratings for the Veteran's disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   

However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with the Veteran's disabilities on appeal, the Board finds that the criteria for submission for extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 


ORDER

Service connection for TBI is granted.

Service connection for obstructive sleep apnea is granted.

An evaluation in excess of 10 percent for status-post MCL and ACL tear of the left knee, with patellofemoral syndrome and osteoarthritis, is denied.

An evaluation in excess of 10 percent for patellofemoral syndrome of the right knee is denied.

An evaluation in excess of 10 percent for left shoulder strain is denied.

An evaluation in excess of 10 percent for right shoulder strain is denied.

An evaluation in excess of 10 percent for residuals, status-post de Quervains release of the right wrist, is denied.

An evaluation in excess of 10 percent for musculoskeletal strain of the thoracolumbar spine is denied.

An evaluation in excess of 10 percent musculoskeletal strain of the cervical spine is denied.

An evaluation in excess of 10 percent musculoskeletal strain of the left ankle is denied.

An evaluation in excess of 10 percent musculoskeletal strain of the right ankle is denied.

An increased rating of 50 percent, but no more for the PTSD is granted for the entire rating period on appeal, subject to the regulations controlling the payment of monetary benefits.

An increased evaluation in excess of 10 percent for the service-connected hiatal hernia with GERD is denied.

An increased evaluation in excess of 10 percent for left knee scars is denied. 

An increased rating of 30 percent, but no more for the headaches is granted for the entire rating period on appeal, subject to the controlling regulations applicable to the payment of monetary benefits.

A increased rating in excess of 10 percent for hypertension is denied.  

An increased rating of 10 percent, but no higher for the deep vein thrombosis for the entire rating period on appeal is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A increased, compensable rating for irritable bowel syndrome is denied.

A increased, compensable rating for restless leg syndrome is denied.

A increased, compensable rating for erectile dysfunction is denied.

A increased, compensable rating for hypertensive heart disease is denied.


REMAND

In a September 2013 statement, the appellant, through her representative, indicated that she disagreed with the disability rating assigned for the service-connected diabetes mellitus, as well as disagreeing with the denial of her claim for service connection for the cause of the Veteran's death.   

When a claimant has filed a NOD and there is no Statement of the Case (SOC)  on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, these claims must be remanded to the RO for issuance of a SOC.  

The Veteran thus must be given an opportunity to perfect an appeal to the Board concerning this issue by submitting a timely Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, these remaining matters are REMANDED for the following action:

The AOJ should furnish a fully responsive Statement of the Case regarding the issues of an increased initial rating for the service-connected diabetes mellitus and service connection for the cause of the Veteran's death to the appellant and her representative.  Only if the appellant perfects her appeal by filing a timely Substantive Appeal (VA Form 9), should either matter be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


